EXHIBIT 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statements No. 333-64714 and 333-159908 on Form S-8 of our report dated June 28, 2012, relating to the financial statements and financial statement schedule of the Layne Christensen Company Capital Accumulation Plan, appearing in this Annual Report on Form 11-K of the Layne Christensen Company Capital Accumulation Plan for the year ended December 31, 2011. /s/ Deloitte & Touche LLP Kansas City, Missouri June 28, 2012 18
